Citation Nr: 1003482	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-14 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Entitlement to an increased evaluation for bipolar 
disorder, currently rated as    the 50 percent disabling.

2.	Entitlement to an increased evaluation for status-post 
trauma with mild anterior wedging T12 and diffuse back pain, 
currently rated as 20 percent disabling.

3.	Entitlement to an increased rating for right trapezius 
muscle strain, currently rated as 10 percent disabling.

4.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, family members and a friend


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to August 
1986, and from August 1987 to July 1997.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied claims for a rating higher 
than 50 percent for bipolar disorder, a rating higher than 10 
percent for a back disorder, a compensable rating for right 
trapezius muscle strain, and a TDIU. 

By a July 2009 rating decision, the RO increased to 20 
percent the evaluation for a back disability, and to 10 
percent the evaluation for right trapezius muscle strain, 
both effective October 3, 2005. The claims for still higher 
schedular ratings for these conditions remain on appeal. See 
A.B. v. Brown, 6 Vet. App. 35, 39 (1993)           (the 
claimant is presumed to be seeking the highest possible 
rating for a disability unless he or she expressly indicates 
otherwise).

In November 2009, the Veteran and several witnesses testified 
during a Travel Board hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board,          a transcript of which 
is of record. During the hearing, the Veteran provided 
additional evidence consisting of correspondence from VA and 
private treatment providers, along with a waiver of RO 
initial consideration. 38 C.F.R. §§ 20.800, 20.1304(c) 
(2009).

The issue of entitlement to a TDIU addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran's bipolar disorder involves no more than 
occupational and social impairment with reduced reliability 
and productivity.

2.	A thoracic spine disability is manifested by no worse 
than forward flexion of    the thoracolumbar spine of 70 
degrees, with pain only at the extremes of motion.

3.	Right trapezius muscle strain does not involve more than 
a moderate level of impairment to Muscle Group XXII. 


CONCLUSIONS OF LAW

1.	The criteria are not met for a higher rating than 50 
percent for bipolar disorder. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.130, Diagnostic 
Code 9432 (2009).

2.	The criteria are not met for a higher rating than 20 
percent for status-post trauma with mild anterior wedging T12 
and diffuse back pain. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 
4.71a, Diagnostic Code 5235 (2009).

3.	The criteria are not met for a higher rating than 10 
percent for right trapezius muscle strain. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 
4.73, Diagnostic Code 5322 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2009).

Through VCAA notice correspondence dated October 2005, the RO 
notified the Veteran as to each element of satisfactory 
notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b). The February 2007 Statement of the Case (SOC) 
explained the general criteria to establish a claim for 
increased rating. The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA 
medical records, private treatment records and other Federal 
records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002). 

The relevant notice information must have been timely sent. 
The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A.    § 5103(a); 38 C.F.R. § 3.159(b)(1). 
The October 2005 VCAA notice preceded issuance of the rating 
decision on appeal, and thus comported with the standard for 
timely notice. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA and 
private outpatient treatment. The Veteran has also undergone 
several VA examinations. See 38 C.F.R. §4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition). There is indication that the Veteran has filed a 
claim for disability benefits from the Social Security 
Administration (SSA), however, such records need not be 
obtained before deciding her increased rating claims. Rather, 
these matters turn upon application of specific provisions of 
the rating schedule, for which there are already VA medical 
examinations addressing the relevant rating criteria. The 
absence of generalized information from SSA records is no 
more than harmless error. See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced).   See also, Golz v. Shinseki, 2009-7039 
(Fed. Cir. Jan. 4, 2010) (SSA records must only be sought 
where directly relevant to the claim). In support of her 
claims, the Veteran has provided several letters from VA and 
private treatment providers.    The Veteran testified during 
a November 2009 Travel Board hearing before the undersigned. 
The record as it stands includes sufficient competent 
evidence to decide the claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, no further action is necessary to 
assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

A.	 Bipolar Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.1 (2009). Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes. 38 C.F.R. § 4.27. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. The degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability. 38 C.F.R. § 
4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).


The VA rating schedule provides that psychiatric disorders 
other than eating disorders, including PTSD, are to be 
evaluated according to a General Rating Formula for Mental 
Disorders. 38 C.F.R. § 4.130. 
 
Under that formula, a 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.
 
A 70 percent rating may be assigned where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessed rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 
 
A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411. 
 
The symptoms and manifestations listed under the above rating 
formula are not requirements for a particular evaluation, but 
are examples providing guidance as to the type and degree of 
severity of these symptoms. Consideration also must be given 
to factors outside the rating criteria in determining the 
level of occupational and social impairment. Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002). 

The Veteran underwent a VA Compensation and Pension 
examination by a psychologist in November 2006. There was 
reported depressive feelings, anger, and stress and anxiety 
in relation to her financial situation. The Veteran appeared 
to be doing well on medication with the exception that she 
was not working. On mental status evaluation the Veteran's 
mood appeared to be angry and anxious. She denied suicidal 
and homicidal ideation, intention and plan. No psychotic 
symptoms were evident. She reported low mood, and low energy. 
The Veteran denied abusive use of alcohol and drugs. Her 
affect was sad and she was tearful several times during the 
interview. The diagnosis was dysthymia, and personality 
disorder not otherwise specified with prominent borderline 
features. A Global Assessment of Functioning (GAF) score was 
assigned of 56. The examiner noted that the Veteran reported 
some difficulties with concentration but demonstrated 
adequate memory. She was dealing with multiple stressors 
including challenges with employment and finances.

Records of VA treatment include a January 2007 outpatient 
psychiatric evaluation during which the Veteran had a full 
range of affect, but complaints of difficulty with anger. 
There was no suicidal or homicidal ideation, or psychotic or 
manic symptoms. The Veteran underwent a two-day 
hospitalization in April 2007 for the complaint of suicidal 
ideation, due to several life stressors and the buildup of 
negative emotions. Mood was depressed and irritable, affect 
was labile, speech had a somewhat decreased rate and was 
monotone, and thought content was generally normal. The 
assessment was depression. It was observed that the Veteran's 
mood improved rapidly with treatment, and at the time of 
discharge she denied all suicidal thoughts or plans, and was 
willing to follow-up with further treatment. 

On further VA examination in February 2008, the Veteran 
described her mood as having been relatively stabilized over 
the past several months noting a mild severity and short 
duration of symptoms, with remissions that could last up to 
two weeks with improved capacity for adjustment during those 
time periods. She described alternate periods of manic and 
depressive moods and behaviors. She also described a problem 
with gambling which was partially controlled on medication, 
and which at times could be related to her changes in moods. 

Objectively, the Veteran demonstrated no impairment of 
thought process or communication, including delusions or 
hallucinations. She described a daily frequency of suicidal 
thoughts, but denied more significant suicidal ideation, 
plans or intent. There was a history of maintaining minimal 
personal hygiene and other basic activities of daily living. 
The Veteran was oriented to person, place and time. She 
endorsed both long and short-term memory problems, and some 
obsessive or ritualistic behaviors consisting of pulling out 
her hair, of which the VA examiner did not visualize having 
ever occurred. There were reported panic attacks three times 
a week over the past three months. The diagnosis was bipolar 
disorder, mixed, currently stable; pathological gambling, 
mild/moderate symptoms; and personality disorder not 
otherwise specified with borderline features, by history. The 
assigned GAF score was 60. 

The VA examiner commented that the diagnosis of pathological 
gambling did not develop secondarily to the Veteran's 
service-connected bipolar disorder. The examiner further 
stated the opinion that there were intermittent periods of 
inability to perform occupational tasks due to bipolar 
disorder signs and symptoms, but generally satisfactory 
functioning. According to the examiner, the Veteran's mild to 
moderate bipolar disorder and mild to moderate pathological 
gambling would pose only mild to moderate vocational 
limitations, such as occasional decrease in work efficiency. 

The June 2008 correspondence from a VA psychiatrist states 
that the Veteran despite treatment continued to experience 
mood instability and thought disorder symptoms, with periods 
of severe depression, anxiety, irritability, impulsiveness, 
and extreme suspiciousness of others. It was opined that the 
Veteran could not be employed due to these symptoms.

A September 2008 medical opinion from a VA psychologist 
indicates that upon comprehensive review of the claims file, 
the correct diagnosis of the Veteran's condition was bipolar 
disorder, rather than previously diagnosed dysthymic 
disorder. Following issuance of this opinion, the RO revised 
its characterization of service-connected psychiatric 
disability from dysthymic to bipolar disorder.

The November 2009 correspondence of a VA social worker states 
that he had observed a deterioration in the Veteran's ability 
to maintain competitive type employment due to factors of 
chronic depressive and bipolar disorders, borderline 
personality traits, and continuing family stressors. 

Based on the preceding medical findings, a 50 percent 
evaluation for bipolar disorder remains warranted. The VA 
examination reports generally portray a degree of psychiatric 
symptomatology within the range corresponding to a 50 percent 
rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 
This is evidenced by symptoms of an anxious mood, panic 
attacks, low energy, and some memory problems. However, 
symptomatology of the degree approximating a higher            
70 percent rating is not directly shown. Notably, speech 
limitations, psychotic symptoms and thought disturbances were 
absent on both VA examinations. On the most recent 
examination of February 2008, the Veteran was fully oriented, 
with no impairment of thought process or communication. There 
was a history of maintaining minimal personal hygiene and 
other basic activities of daily living. Moreover, there is 
overall a lack of symptoms that are directly contemplated in 
the criteria for a 70 percent rating under Diagnostic Code 
9411, including findings as to illogical speech, near 
continuous panic or depression, or impaired impulse control 
with periods of violence. The Veteran was hospitalized on one 
instance for reported suicidal ideation, but which quickly 
resolved on treatment. On the February 2008 examination she 
reported having suicidal thoughts, but denied any ideation, 
plans or intent. While she also has described some obsessive 
rituals, these do not appear to interfere with routine 
activities.

The Board has considered that the June 2008 VA psychiatrist's 
letter shows what appears to be an increase in the nature and 
extent of symptomatology, given its identification of 
"severe" anxiety and depression amongst other findings. 
That notwithstanding, the VA examinations including the 
February 2008 examination just four months previously are 
more in-depth and depict a substantially lesser degree of 
disability. The latter examination also focused on the 
Veteran's outpatient psychiatric history, and reached the 
opposite conclusion from the June 2008 psychiatrist, that the 
pattern of bipolar episodes was under some measure of 
control. The Board will evaluate the record as a whole, and 
lend weight to the more comprehensive examination findings. 
See 38 C.F.R. § 4.2 ("It is the responsibility of the rating 
specialist to interpret reports of examination in the light 
of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability 
present."). See also, Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

Apart from the actual symptomatology shown, the VA 
examinations have consistently offered characterizations of 
the severity of psychiatric disability within parameters that 
correspond to a 50 percent evaluation. The initial diagnosis 
of dysthymia on the September 2006 examination in itself 
suggests a condition with lesser severity than fully 
manifested depression. During the February 2008 examination, 
the Veteran's medical history was noted to include a recent 
stabilization of symptoms of bipolar disorder, with lengthy 
remissions and improved capacity for adjustment. Having 
directly evaluated the Veteran,             the examiner 
estimated that bipolar disorder fell within the mild to 
moderate spectrum regarding its severity, and would cause 
mild to moderate vocational limitations. The GAF scores 
assigned of 56 and 60 respectively, likewise show a moderate 
level of impairment, though not any greater degree of 
severity as to warrant the next higher rating. According to 
the Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 2000) (DSM-IV-R), a GAF score in the 51 to 60 range 
as indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
Meanwhile, the extent of any impairment from a gambling 
disorder has also been estimated at mild to moderate, and is 
not medically considered related to the underlying service-
connected bipolar disorder. 

Accordingly, the Board concludes that a 50 percent evaluation 
for bipolar disorder remains the correct evaluation under 
provisions of the rating schedule. 

B.	 Back Disorder

The service-connected disorder of status-post trauma with 
mild anterior wedging T12, and diffuse back pain, is 
evaluated at the 20 percent level under 38 C.F.R.       § 
4.71a, Diagnostic Code 5235, for vertebral fracture or 
dislocation, which is to be evaluated in accordance with VA's 
General Rating Formula for Diseases and Injuries of the 
Spine. 
 
This rating formula provides for the assignment of a 10 
percent rating when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent of more of the height. 
 
A 20 percent rating is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or a combined range of motion not greater 
than 120 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is for assignment for forward flexion of 
the cervical spine of 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine. A 40 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine. 

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine. 
Under notes to the rating formula: 
 
Note (1) Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code. 
 
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 
 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. Note (4): Round each 
range of motion measurement to the nearest five degrees. 
 
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis. For the 
thoracolumbar spine, normal range of motion is defined as 
flexion from 0 to 30 degrees; extension from 0 to 90 degrees; 
lateral flexion to 30 degrees in either direction; and 
rotation to 30 degrees in either direction. See 38 C.F.R. § 
4.71a, Plate V. 
 
Normal range of motion for the thoracolumbar spine consists 
of forward flexion from 0 to 90 degrees; extension from 0 to 
30 degrees; lateral flexion to 30 degrees in either 
direction; and lateral rotation to 30 degrees in either 
direction. See 38 C.F.R. § 4.71a, Plate V. 

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

The Veteran underwent a November 2006 VA examination by an 
orthopedist for her thoracic spine condition. She then 
described spasms and pain of the low back three to four times 
a week at the 6/10 level, and at 10/10 during flare-ups. 
There had been no bladder or bowel incontinence issues, and 
no cane, crutch or brace.              She could walk several 
blocks. Objectively, there was no percussion tenderness. The 
spine was mildly scoliotic. Range of motion consisted of 
flexion to 70 degrees, extension to 10 degrees, side bending 
15 degrees, and rotation 25 degrees, with pain at the 
extremes of range of motion upon repetition, with fair 
endurance, strength, and no spasm or incoordination. 
According to the examiner, it would be speculative to 
estimate any increase in loss of range of motion during a 
flare-up. The impression was of a compression fracture of T12 
during service with associated ongoing symptomatology. 
 
On VA examination again in November 2008, the Veteran 
reported pain in her back every other day. She stated the 
pain could last for up to four days with incapacitation. She 
described difficulty doing anything more than walking, and 
apprehension walking down steps. There was reported radiation 
of back pain to the lower extremities. Physical examination 
revealed that there was in the thoracolumbar spine forward 
flexion to 90 degrees with tightness, extension to      20 
degrees, and lateral bending and rotation 30 degrees 
bilaterally with pain noted. There was sciatic notch 
tenderness bilaterally. Lower extremity strength was 5/5.   A 
thoracic spine x-ray showed right lateral scoliosis. The 
impression was of thoracic scoliosis with history of T12-L1 
spine wedging, and lumbar strain with  L5-S1 disc changes 
noted. The examiner further observed that regarding the 
anterior wedging at T12 there were deformities noted 
throughout the spine with continued myofascial pain. 

The objective criteria for the assignment of a rating in 
excess of 20 percent for a thoracic spine disability are not 
met in this instance. Under the General Rating Formula, the 
next higher rating of 40 percent requires evidence of forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine. See 38 
C.F.R. § 4.71a, Diagnostic Code 5235. In the present case, 
the most pronounced range of motion findings were obtained on 
the September 2006 VA orthopedic examination, and indicate 
forward flexion to        70 degrees. There was pain only at 
extremes of motion. Otherwise there was no limitation 
involving lack of endurance, strength, or coordination. The 
estimation of loss motion during a flare-up was considered 
speculative. Thus, there was no additional lost range of 
motion predicated on functional loss due to pain, or other 
factors. See Deluca, supra. These findings clearly indicate a 
significant degree of retained mobility of the thoracolumbar 
spine above that which would correlate to an increased 
disability rating. Furthermore, the Veteran is not shown to 
experience any form of ankylosis of the spine as another 
means to demonstrate entitlement to a higher rating. See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (indicating that 
ankylosis is complete immobility of the joint in a fixed 
position, either favorable or unfavorable). In summary, under 
the relevant rating provisions a 20 percent rating should 
remain in effect for the Veteran's service-connected thoracic 
spine disorder.

C.	 Right Trapezius Muscle Strain

The RO has assigned a 10 percent rating for right trapezius 
muscle strain under provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5322, for Muscle Group XXII, muscles of the 
front of the neck.

Muscle Group XXII encompasses rotary and forward movements of 
the head; respiration; deglutition and the following muscles 
of the front of the neck:                (1) trapezius I; (2) 
sternocleidomastoid; (3) the "hyoid" muscles; (4) 
sternothyroid; and (5) digrastric. A noncompensable 
evaluation is assigned for slight residual disability; a 10 
percent rating is provided for a moderate residual 
disability; a 20 percent rating for a moderately severe 
residual disability; and a 30 percent rating for a severe 
residual disability. 38 C.F.R. § 4.73, Diagnostic Code 5322.

The terms "moderate" and "severe" among other components 
of the rating criteria are not expressly defined in the 
rating schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just." 38 C.F.R. § 4.6.

The report of a November 2006 orthopedic examination 
indicates that the Veteran had initially sustained right 
trapezius muscle strain during motor vehicle accidents in 
service resulting in soft tissue cervical injury. There had 
been another auto accident in June 2004. The Veteran 
described having had a tightness of the neck and trapezius 
muscles almost on a daily basis causing pain estimated at 
5/10, rising to 10/10 periodically. She complained of 
shooting pains in both arms from her neck but no radicular 
type numbness. She stated that the symptoms kept her from 
working at the shoulder and above shoulder levels when they 
occurred. Objectively, there was no detectable cervical spine 
or trapezius spasm. There was no percussion tenderness. The 
neck had flexion to 30 degrees and extension to 45 degrees. 
There was lateral flexion to 40 degrees bilaterally, and 
rotation 45 degrees bilaterally with subjective discomfort at 
the extremes of range of motion and upon repetition with 
suboptimal effort and no apparent spasm or incoordination. 
Neurologic examination of the upper extremities was entirely 
normal. X-rays of the cervical spine were normal. The 
impression was of no evidence for significant cervical or 
trapezius muscle strain related to in-service automobile 
accidents; and no clinical evidence for cervical 
radiculopathy or cervical spine abnormality. 

The report of a November 2008 VA orthopedic examination 
indicates the finding that the current right trapezius muscle 
strain and myofascial strain was likely related to an injury 
in service with cervical neck abnormalities, and that this 
was a chronic condition given continued stressors and 
psychiatric problems as well. 

During the November 2009 hearing, the Veteran described 
having neck stiffness and spasms on a continuing basis, and 
difficulty swallowing from weakness of the neck muscles. 

The Board finds that a rating higher than 10 percent for 
right trapezius muscle strain is not warranted. On VA 
examination in November 2006, the condition was essentially 
asymptomatic. This followed review of muscular system, 
neurological  and orthopedic facets of the service-connected 
muscle strain. In particular, upon objective examination 
there was no detectable cervical spine or trapezius spasm. 
Absent pathology shown, there is no basis to assign an 
increased rating, and the existing rating of 10 percent 
appropriately takes into account the Veteran's subjective 
complaints of neck pain and decreased mobility. The November 
2008 VA examination meanwhile is more definitive in stating 
that a right trapezius muscle strain exists, but does not 
describe any attendant symptomatology or functional 
limitations. Most significantly, there is no indication at 
any point of muscle damage or injury consistent with the 
provisions of Diagnostic Code 5322 for injury to Muscle Group 
XXII, or for that matter signs and manifestations that would 
correspond to a 20 percent rating for moderately severe 
disability under that specific diagnostic code.

Hence, a 10 percent schedular rating for right trapezius 
muscle strain should remain in effect.




D.	 Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disabilities under evaluation has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by her current schedular rating. While there is 
a June 2008 VA psychiatrist's letter questioning the 
Veteran's employability due to bipolar disorder, a February 
2008 comprehensive VA medical examination found that there 
was relatively minimal impact on vocational functioning. The 
evidence as a whole thus does not establish that the degree 
of limitation upon employability is beyond that indicative of 
a 50 percent rating. The Veteran's service-connected 
disorders also have not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For these reasons, the claims for increased ratings for 
service-connected bipolar disorder, thoracic spine 
disability, and right trapezius muscle strain are being 
denied. In reaching this determination, the Board also notes 
the absence of heightened symptomatology at any point for 
these disorders since the Veteran filed her claim for 
increase, as the basis to award a staged rating. The 
preponderance of the evidence is unfavorable on these claims, 
and under these circumstances the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R.            
§ 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).





ORDER

A higher rating than 50 percent for bipolar disorder is 
denied.

A higher rating than 20 percent for status-post trauma with 
mild anterior wedging T12 and diffuse back pain is denied.

A higher rating than 10 percent for right trapezius muscle 
strain is denied.


REMAND

In regard to the claim for a TDIU, further development is 
warranted, namely to obtain records pertaining to a claim the 
Veteran has filed for disability benefits from the Social 
Security Administration. These records would ordinarily have 
direct relevance to establishing the Veteran's level of 
industrial capacity, and ability to retain employment. While 
not binding upon VA, a determination from the SSA is 
nonetheless instructive and of significant probative value as 
to employability.         See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-71 (1992); Collier v. Derwinski,          1 
Vet. App. 413, 417 (1991). Consequently, records of the SSA's 
administrative decision and any supporting medical records 
should be obtained and associated with the claims file. 

Accordingly, this claim is REMANDED for the following action:

1.	The RO should take appropriate action 
to obtain copies of any SSA administrative 
decision(s) on a claim for benefits with 
that agency, along with all medical 
records underlying that determination. 
Then associate all records obtained with 
the Veteran's claims file.

2.	The RO should then review the claims 
file. If any of the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

3.	Thereafter, the RO should readjudicate 
the claim for a TDIU. If the benefit 
sought on appeal is not granted,         
the Veteran should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


